DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor et al., (US 20050171528; hereinafter Sartor) in view of Canady, (US 20060229600), and Mackay (US 20040044342).
Regarding claims 12, 14, and 16, Sartor discloses a surgical apparatus (10) comprising: a handpiece configured to modify a feature of a jet of argon gas; wherein the handpiece comprises a nozzle member (14) with one or more bores (60) configured to direct argon gas as the jet ([0036]-[0037]) and one or more electrodes configured to conduct electrical charge into the jet ([0037]). 
Sartor fails to disclose a collar around the nozzle member; wherein sliding the collar along the nozzle member changes the feature of the jet of argon gas, and that the nozzle member comprises a pair of hingedly connected channel members wherein the channel members are biased apart such that sliding the collar along the nozzle member forces the channel members toward each other thereby changing the feature of the jet of argon gas, wherein the collar is configured to move the channel members together forming a hollow cylindrical shape by sliding the collar along the nozzle member. However, Canady teaches (Figures 4-6d) a surgical apparatus comprising a collar (130) around a nozzle member (110); and that the nozzle member (110) comprises a pair of hingedly connected channel members (150) wherein the channel members (150) are biased apart such that sliding the collar (130) along the nozzle member (110) forces the channel members (150) toward each other, wherein the collar (130) is configured to move the channel members (150) 
	Sartor in view of Canady fails to teach that a first elongated electrode secured in place with respect to the nozzle member and extending along a first axis is fully positioned between the pair of hingedly connected channel members. However, Mackay teaches (Figures 2 and 5) a surgical apparatus comprising a first elongated electrode (212) which is secured in place with respect to a nozzle member (202) and extending along a first axis to protrude from the end of the nozzle member ([0036]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor in view of Canady to include a first elongated electrode which is secured in place with respect to the nozzle member and extending along a first axis that is fully positioned between the pair of hingedly connected channel members, 
Regarding claim 2, Sartor further discloses (Figures 1 and 3A-3B) that the feature defines a cross-sectional area of the jet ([0068]). Specifically, Sartor discloses that the feature reduces or expands in order to control gas flow and it is clear in Figures 3A and 3B that the feature is the cross-sectional area of the jet.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Canady and Mackay, as applied to claim 12 above, and further in view of Farin (US 6063084), hereinafter Farin.
Regarding claim 5, Sartor in view of Canady and Mackay teaches the apparatus of claim 12, but fails to teach one or more temperature resistant inserts, each insert sized and configured to fit within each bore. However, Farin teaches a surgical apparatus comprising an insert (7) consisting of a temperature-resistant material (Col. 2, lines 56-60). Furthermore, it is clear from Figure 1 that the insert (7) is sized and configured to fit within the bore (3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor in view of Canady and Mackay to include the insert as taught by Farin because the modification would provide a guide for anything exiting the bore (Farin; Col. 2, lines 56-59), as well as heat protection for the nozzle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Canady and Mackay, as applied to claim 12 above, and further in view of Williams et al., (US 20130090643), hereinafter Williams.
Regarding claim 6, Sartor in view of Canady and Mackay teaches the apparatus of claim 12, but fails to teach an enclosure that couples with the nozzle member, wherein the nozzle member can rotate relative to the enclosure to change the feature of the jet of argon gas. However, Williams teaches (Figures 4 and 5) a surgical apparatus comprising an enclosure (3) that couples with the nozzle member (11), wherein the nozzle member (11) can rotate relative to the enclosure (3) to change the feature of the jet of argon gas ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor in view of Canady and Mackay to include the enclosure and rotating feature of the nozzle member taught by Farin because the modification would allow the restriction of the ionized gas to exit only in one quadrant, or any desired part of the surface area of the jet, (Williams, [0031]) in order to provide specifically controlled treatment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Canady and Mackay, as applied to claim 12 above, and further in view of Dahla et al., (US 20020095151), hereinafter Dahla.
Regarding claim 7, Sartor in view of Canady and Mackay teaches the apparatus of claim 12, but fails to teach that each of the bores has a different diameter compared to the others. However, Dahla teaches (Figure 18A) a surgical apparatus comprising a plurality of bores (1262a, 1262b, 126c, 1262d), wherein each of the bores (1262a, 1262b, 1262c, 1262d) has a different diameter compared to the others ([0133]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sartor in view of Canady .
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the Canady reference fails to teach the newly amended limitation “wherein the collar is configured to move the channel members together forming a hollow cylindrical shape consisting essentially of a single channel,” Examiner respectfully disagrees. Applicant states that “when the channel members 150 are closed, Canady shows split channels 220, where each separate split channel extends along a separate channel member 150”. However, Canady recites in paragraph [0027] that “the channel along the arms may be formed integral with the arms.” Therefore, the two halves of the channel 220 formed integral with the arms 150 would provide a hollow cylindrical shape consisting essentially of a single channel formed by the two halves of the channel 220, as shown in the distal end of the device in Figure 4. Thus, Examiner maintains that the present rejections under Canady remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794